March 4, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in ITALY on 09/14/2017. It is noted, however, that applicant has not filed a certified copy of the IT102017000072669 application as required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dovetail” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “consisting of dovetail” is unclear and confusing language.  Should the word “a” be inserted in front of “dovetail”?  Also, the specification has not described a 
In claim 3, line 5, what does Applicant mean by “obtained”.  On line 5, “the bottom of the soft blade” lacks antecedent basis.
In claim 4, line 4, “the tooth” lacks antecedent basis.  In claim 3, Applicant defines “elastic tabs formed in the body of the cruises, provided with teeth”.  So what “tooth” is Applicant referring to in claim 4?
In claim 5, line 5, “the bottom of the soft blades” lacks antecedent basis.
Claim 6 reads like a method claim, especially the language “applying” and “consolidating it by a joint bonding”. Online 2, what is “composite mode”? On line 3, “the bottom” lacks antecedent basis. On line 5, to what is “it” referring?  Applicant should avoid using pronouns such as “it” but should instead use the actual part or structure that is being described.  
In claim 7, line 2, “their ends” is improper claim language.  It is not clear to what “their” is referring.  Applicant should avoid using pronouns such as “their” but should instead use the actual part or structure that is being described.  Online 4, “the zenith” lacks antecedent basis. On line 5, what does applicant mean by “forming geometries” and “slight entity”?
Claims 1-7 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The claims are so unclear that it is very difficult to understand how the claims correspond to what is illustrated in the drawings of the invention, therefore, making it very difficult to apply the 
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heumann (U.S. Patent No. 4,077,666) in view of Fischer (U.S. Patent No. 6,332,657 B1).

    PNG
    media_image1.png
    243
    259
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    222
    media_image2.png
    Greyscale

multifunctional seating system comprising a floor 300 and pins 30 for support of soft blades 11, 13 and other completion elements but does not teach the structure of a dovetail between crossbars and cruises. 

    PNG
    media_image3.png
    327
    278
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    250
    172
    media_image4.png
    Greyscale


 However, Fischer teaches the concept of assembling a frame by inserting ends of the cruises 4,5 within an inner tubular space of the crossbars 1,2,3 provided with a geometrically distributed plurality of protruding pins 49 forming constraints and support of other completion elements (See Figures 14-15).  It would have been obvious and well within the level of ordinary skill in the art to modify the frame, as taught by Heumann, to include a frame assembly assembled by inserting ends of cruises within an inner tubular space of crossbars provided with a geometrically distributed plurality of protruding pins forming constraints and support of other completion elements, as taught by Fischer, since it would allow the seating assembly to be assembled in numerous configurations and designs.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Heumann (U.S. Patent No. 4,077,666) in view of Fischer (U.S. Patent No. 6,332,657 B1), as applied to claim 1 above, and further in view of Marchioro (U.S. Patent No. 6,832,580 B2).
Heumann in view of Fischer teaches the structure substantially as claimed but does not teach interlocking between the crossbars and the cruises is made by reliefs suitable for making an elastic anchor engagement within corresponding holes located in the crossbars.

    PNG
    media_image5.png
    267
    314
    media_image5.png
    Greyscale

However, Marchioro teaches the concept of interlocking between crossbars and  cruises 13 which is made by reliefs 33 suitable for making an elastic anchor engagement within corresponding holes located in crossbars (see the specification where it reads “ In this embodiment, the locking devices related to the tangs 16 of the joints 13 are constituted, for each one of the tangs 16, by a corresponding monolithic elastic tongue 33 which is adapted to enter, by interlocking therein, suitable slots formed in the corresponding profiled elements.”). It would have obvious and well within the level of ordinary skill in the art to modify the frame, as taught by Heumann in view of Fischer, to include interlocking between crossbars and cruises 13 which is made by reliefs 33 suitable for making an elastic anchor engagement within corresponding .

Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Rodney B White/Primary Examiner, Art Unit 3636